Citation Nr: 0315535	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  98-00 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative joint disease of the lumbar spine 
with diminished disk space.

2.  Entitlement to an initial disability rating in excess of 
10 percent for duodenal ulcer disease.

3.  Entitlement to an initial compensable disability rating 
for left knee chondromalacia patella.

4.  Entitlement to an initial compensable disability rating 
for right knee chondromalacia patella.

5.  Entitlement to an initial compensable disability rating 
for tinea manuum, pedis, and unguium.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from June 1979 to June 
1996.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

It is noted that in August 1999 the appellant was awarded an 
increased evaluation for his service-connected degenerative 
joint disease of the lumbar spine with diminished disk space, 
from 10 to 20 percent disabling effective from July 1, 1996, 
the day after the appellant separated from active duty.  
Because he continues to disagree with the current rating 
assigned, the claim of an increased rating above 20 percent 
for this disability remains at issue on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim remains in controversy 
where less than the maximum available benefits is awarded).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  From the date that the appellant separated from service 
to July 20, 1998, the appellant's lumbar spine disability was 
manifested by moderate intervertebral disc syndrome with 
recurrent attacks.

3.  Since July 21, 1998, the appellant's lumbar spine 
disability has been manifested by severe intervertebral disc 
syndrome with recurring attacks and only intermittent relief.

4.  Prior to September 2002, only the earlier criteria for 
rating intervertebral disc syndrome are applicable.

5.  With respect to the period of time subsequent to 
September 2002, the pre-September 2002 criteria for 
intervertebral disc syndrome are more favorable to the 
appellant's claim than the amended criteria for 
intervertebral disc syndrome are.

6.  Since the appellant separated from service, his duodenal 
ulcer disease has been manifested by episodes of heartburn 
and epigastric pain, relieved by medication and food; these 
episodes have occurred approximately twice per month.

7.  Since the appellant separated from service, his right 
knee disability has been manifested by crepitus and pain on 
motion.

8.  Since the appellant separated from service, his left knee 
disability has been manifested by crepitus and pain on 
motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for degenerative joint disease of the lumbar spine 
with diminished disk space have not been met at any time 
prior to July 21, 1998.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5285, 5289, 5292, 5293, 5295 (2002).

2.  The criteria for a disability rating of 40 percent but no 
higher for degenerative joint disease of the lumbar spine 
with diminished disk space have been met since July 21, 1998.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5285, 5289, 5292, 5293, 5295 (2002); 67 Fed. Reg. 54,345, 
54,349 (Aug. 22, 2002) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).

3.  The criteria for a disability rating greater than 10 
percent for duodenal ulcer disease have not been met at any 
time since the effective date of the grant of service 
connection.  38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.114, 
Diagnostic Code 7305 (2002).

4.  The criteria for a disability rating of 10 percent but no 
higher for the appellant's right knee chondromalacia patella 
have been met since the effective date of the grant of 
service connection.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262, 
5263 (2002).

5.  The criteria for a disability rating of 10 percent but no 
higher for the appellant's left knee chondromalacia patella 
have been met since the effective date of the grant of 
service connection.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262, 
5263 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At a February 1997 VA general medical examination, the 
examiner noted that the appellant had been diagnosed with 
duodenal ulcer disease in service.  He had been treated with 
H2-blockers such as Tagamet and Zantac and also treated with 
Prilosec and antacids, including Gaviscon and Mylanta, with 
improvement.  Symptoms had, however, occasionally recurred.  
On those occasions, treatment with Tagamet and antacids 
provided relief.  The appellant complained of low back pain, 
particularly after prolonged sitting and standing.  He 
complained of pain in his knees.  He reported that he had 
injured his right knee while performing exercises in service.  
He had been treated with nonsteroidal anti-inflammatory drugs 
for one and one-half months.  He ambulated with crutches 
during that time.  He also reported that, as a result of 
having to use his left knee to bear weight while his right 
knee was injured, he had developed pain in his left knee.  
The pain in his left knee still occurred occasionally.  On 
examination, the appellant was noted to be 64 inches tall.  
He weighed 129 pounds.  He was well nourished and well 
developed.  His carriage was normal, and his posture was 
erect.  The appellant's abdomen was soft and depressible.  
There were no masses, no visceromegaly, and no tenderness.  
Straight leg raising was positive at 60 degrees on the right 
and at 70 degrees on the left.  Lasegue sign was negative 
bilaterally.  Deep tendon reflexes were normal.  There were 
no sensorimotor deficits.

At a February 1997 VA alimentary appendages examination, the 
appellant reported that he had been diagnosed with a duodenal 
ulcer in 1978.  He reported no history of upper 
gastrointestinal bleeding.  He reported heartburn and 
epigastric burning pain, worse when his stomach was empty.  
He had been treated with antacids and H2-blockers as well as 
more recently with Helicobacter pylori triple antibiotic 
therapy.  His treatment for the past six months had consisted 
of Tagamet and Mylanta with little if any pain.  The 
appellant's abdomen was soft and depressible.  There was some 
epigastric tenderness with no rebound.  There was no 
visceromegaly or palpable masses.  There was normal 
peristalsis and stools.  On examination, the appellant was 
noted to be five feet and four inches tall.  He weighed 128 
pounds.  The appellant had had no pain for the previous six 
months.  There was no food intolerance, nausea, vomiting, 
anorexia, or malaise.  The appellant had had no weight loss 
and no generalized weakness.  The examiner diagnosed duodenal 
ulcer.  Radiologic studies in March 1997 showed a deformed 
duodenal bulb on the basis of peptic ulcer disease changes.  
Active ulcer craters were identified.

At a February 1997 VA spine examination, the appellant 
reported that he had injured his back several times while in 
service.  He referred low back pain with radiation to the 
left buttock, left thigh, and testicles.  There were no 
postural abnormalities of the back.  There were no fixed 
deformities of the back.  The musculature of the back showed 
evidence of moderate lumbosacral paravertebral muscle spasms.  
The appellant had full and complete range of motion of his 
lumbar spine.  There was exquisite pain objectively on all 
movements of the lumbar spine.  There was no muscle atrophy 
of the lower extremities.  Knee jerks and ankle jerks were +2 
bilaterally and symmetric.  The appellant had normal muscle 
strength in both legs.  He had a positive straight leg 
raising and Lasegue sign on the right leg.  Based on x-ray 
examination of the appellant in August 1995, the examiner 
diagnosed diminished disc space at L3-L4, L5-S1 with minor 
degenerative joint disease at L4-5 and straightening of 
lumbar lordosis due to muscle spasms.  A computed tomography 
scan of the appellant's spine in March 1997 showed 
hypertrophic changes of facet joints at the L4-L5 level; L5-
S1 left paracentral herniated nucleus pulposus impinging upon 
the left S1 root; and posterior-posterolateral osteophytes at 
the inferior end plate of L5 and degenerative changes of the 
apophyseal joints impinging upon the left L5-S1 neural 
foramina and upon the exiting left L5 root.

At a February 1997 VA joints examination, the appellant 
reported that he had twisted and injured his right knee in 
1988.  He had been treated with crutches and physical 
therapy.  He referred bilateral knee swelling but no pain.  
On examination, the examiner found no swelling of the knees.  
There were no deformities of the knees.  The appellant had 
moderate crepitation of the knees.  There was no instability 
of the knees.  The appellant had a positive patellar grinding 
test in both knees.  He had tenderness to palpation on the 
patellar tendons of both knees.  The appellant had full and 
complete range of motion of the knees.  There was exquisite 
pain objectively upon all movement of both knees.  X-ray 
examination of the knees showed normal findings.  The 
examiner diagnosed bilateral knee chondromalacia patellar 
with patellar tendinitis.

At a July 1998 VA stomach, duodenum, and peritoneal adhesions 
examination, the appellant complained of epigastric pain, 
which was severe at times, occurring mostly on an empty 
stomach.  The appellant also complained of frequent nausea 
and heartburn.  The appellant had been on Tagamet and 
Mylanta.  There was no history of loss of appetite or upper 
gastrointestinal bleeding.  The appellant's weight had been 
stable.  There was no history of hematemesis, vomiting, or 
melena.  There was no history of circulatory disturbances 
after meals, hypoglycemic reactions, diarrhea, or 
constipation.  There was no history of frequent nausea or 
vomiting; however, the appellant had pain that was severe at 
times but was usually not of the colicky type.  The appellant 
was five feet and four inches tall and weighed 119 pounds.  
There was no evidence of anemia.  The appellant had lost 
approximately ten pounds over a one to two-year period.  The 
appellant's abdomen was soft and depressible.  There was no 
visceromegaly nor palpable masses.  The examiner diagnosed 
chronic duodenal ulcer disease.

At a July 1998 VA spine examination, the appellant referred 
severe low back pain with radiation to the posterior aspect 
of the left leg and the testicles.  The appellant treated his 
symptoms with Motrin which relieved the pain for 
approximately 45 minutes.  During the previous year, he had 
been treated at a VA medical center on two occasions and in 
Ceiba, Puerto Rico, once.  Treatment had consisted of 
physical therapy and medications.  Prolonged sitting, 
resting, or standing precipitated his low back pain.  Taking 
medications and walking alleviated his symptoms.  The 
appellant was unemployed.  He was studying.  He also had a 
work study job with VA.  He was not limited in his 
functioning, but he did have to endure pain while working.  
With regard to his daily activities, he was unable to bend 
fully, lift heavy objects, or lay flat on a hardwood floor.  
The appellant was able to flex his spine forward to 40 
degrees, extend it backward to 15 degrees, flex it laterally 
to 30 degrees bilaterally, and rotate it to 35 degrees 
bilaterally.  There was mild objective evidence of painful 
motion on all movements of the lumbar spine.  There was mild 
objective evidence of paravertebral muscle spasm.  There was 
mild weakness of the left ankle dorsiflexor muscle-the 
extensor hallucis longus-with muscle strength graded four 
out of five.  There was mild tenderness to palpation on 
lumbar paravertebral muscles.  There was no postural 
abnormalities or fixed deformities of the back.  There were 
mild lumbar spasms in the musculature of the back.  There was 
no muscular atrophy of the lower extremities.  The appellant 
had a normal gait cycle.  He had diminished pinprick and 
smooth sensation on the left L5-S1 dermatomes of the foot.  
Knee jerks and ankle jerks were +2 bilaterally and symmetric.  
He had a positive straight leg raising and Lasegue sign in 
both legs at 45 degrees.  The examiner diagnosed left para-
central herniated nucleus pulposus impinging upon the left-
sided S1 root, causing focal enlargement of the left S1 root.  
The diagnosis was based on radiculopathy and left 
posterolateral osteophytes at inferior end plate of L5 
impinging upon the left L5-S1 neural foramina and exiting 
left L5 root by computed tomography scan in March 1997.  The 
examiner also diagnosed, by x-ray, diminished disk space with 
degenerative joint disease of the lumbar spine.  The examiner 
added that the appellant had a left para-central herniated 
nucleus pulposus, which was impinging upon the left S1 root 
causing a focal enlargement with radiculopathy.

At a July 1998 VA joints examination, the appellant referred 
severe pain below the kneecaps and around the knee joint 
associated with noise sounds and pain upon moving the joints.  
The appellant treated his symptoms with Motrin which provided 
good pain control.  He had not required any medical treatment 
for his knees during the previous year.  Pain was 
precipitated by ascending stairs, lifting objects, and cold 
weather.  Taking Motrin and elevating his legs alleviated the 
pain.  The appellant had to work with pain in his knees but 
had no resulting limitations.  With regard to his daily 
activities, he referred difficulty ascending stairs, running, 
walking long distances, and lifting objects with his legs.  
The appellant had full and complete range of motion of his 
knees.  There was no painful motion.  There was mild 
objective evidence of painful motion on all movements of both 
knees.  There was no objective evidence of edema, effusion, 
instability, weakness, redness, heat, abnormal movement, or 
guarding of movement.  There was mild tenderness to palpation 
on the patellar tendons.  He had moderate crepitation of both 
knee joints.  He had a positive patellar-grinding test in 
both knees.  The appellant had a normal gait cycle.  The 
examiner diagnosed bilateral knee chondromalacia patella with 
patellar tendinitis.  The examiner added that the appellant 
had functional knee joints with no limitation of motion due 
to pain.  There was no muscle atrophy, and coordination and 
muscle strength were normal.

In February 1998 the appellant was treated as a VA outpatient 
for complaints of low back pain radiating into his left foot 
since many years previously.  The examiner diagnosed low back 
pain with muscle spasm.

At a February 2002 VA stomach, duodenum, and peritoneal 
adhesions examination, the appellant reported that he had 
been diagnosed with duodenal ulcer disease in 1978.  He 
complained of epigastric pain, associated with reflux of acid 
contents, heartburn, and pyrosis, relieved with meals.  The 
appellant reported that these symptoms recurred one or two 
times per month and were relieved after meals and by 
medication.  The appellant denied vomiting, hematemesis, 
melena, diarrhea, or constipation.  The appellant treated his 
symptoms with Tagamet and Gaviscon over the counter.  There 
was no history of circulatory disturbances after meals or 
hypoglycemic reactions.  The appellant's weight was 138 
pounds, and his height was 64 inches.  He was noted to be 
well-nourished.  Examination of his abdomen showed normal 
peristalsis.  His abdomen was soft and depressible.  There 
was tenderness to palpation at the epigastric area.  There 
was no history of weight changes and no signs of anemia.  
Complete blood count (CBC) showed hemoglobin of 16.7 
grams/deciliter.  An upper gastrointestinal series showed 
chronic peptic ulcer disease changes without acute 
ulceration.  Duodenal ulcer disease was diagnosed.

At a January 2002 VA spine examination, the appellant 
complained of mild low back pain with radiation to his 
bladder, testicles, and the anterior and posterior aspects of 
his left leg down to the foot.  He had no fecal or urinary 
incontinence.  He took Motrin every eight hours.  It provided 
good pain control for two to three hours.  During the past 
year, the appellant had had no visits to the emergency room 
for severe low back pain.  He stated that he had been treated 
by a doctor in Ceiba, Puerto Rico, on approximately two 
occasions in the past year for low back pain and had been 
treated with physical therapy and medications.  The appellant 
reported that during the past year he had had approximately 
20 episodes of acute severe low back pain that had 
functionally impaired him.  In response to those episodes he 
took Motrin every eight hours for approximately four weeks.  
The appellant did not require crutches, a brace, or a cane.  
The appellant had been employed as a communication technician 
full time since February 2001.  In his job, his back 
disability limited him in that he difficulty with lifting 
heavy objects.  With regard to limitation of his daily 
activities, the appellant was unable to run or use force with 
his legs.  He also had difficulty walking, dancing, and 
climbing and descending stairs.  The appellant was able to 
flex his spine forward to 40 degrees.  He had backward 
extension to 25 degrees.  Lateral flexion was to 35 degrees 
bilaterally.  Rotation was to 30 degrees bilaterally.  There 
was objective evidence of painful motion on the last degree 
of the ranges of motion measured.  There was moderate 
lumbosacral paravertebral muscle spasm.  There was weakness 
of the left ankle dorsiflexor muscles-the extensor hallucis 
longus and the tibialis anterior-with muscle strength graded 
four of five.  There was also mild weakness of the plantar 
flexor muscle-gastrocnemius-with muscle strength graded 
four of five.  There was moderate tenderness to palpation on 
the lumbosacral area.  There was no muscle atrophy of the 
lower extremities.  He had pathological reflexes with 
increased knee jerks and ankle jerks +3 bilaterally.  There 
was no Babinski sign.  The appellant had a positive straight 
leg raising of the left leg.  He had diminished pinprick and 
smooth sensation on the left L5-S1 dermatomes of the foot.  
The examiner diagnosed degenerative joint disease of the 
lumbar spine with diminished disk space and left paracentral 
herniated nucleus pulposus impinging upon the left side S1 
nerve root.

At a January 2002 VA joints examination, the appellant 
referred moderate left knee pain on the anterior aspect of 
the knee below the kneecap.  He referred occasional noise 
sounds upon moving the left knee when rising in the mornings.  
He also referred moderate pain around the posterior and 
anterior aspects of the right knee joint.  He referred that 
one day previously he had twisted his right knee while at 
work.  He did not go to workers' compensation.  He used 
Motrin with good pain control for approximately eight hours.  
He had not required any medical treatment for his knees 
during the previous year.  Knee pain was precipitated by 
prolonged activity such as walking, standing, sitting, 
squatting, or kneeling.  Medications and elevation of his 
legs alleviated the pain.  The appellant stated that 
approximately five times during the previous year he had had 
episodes of severe pain, which he treated with Motrin for one 
to two weeks and heating pads.  He did not require crutches, 
braces, a cane, or corrective shoes.  He had no episodes of 
dislocation or recurrent subluxation.  He was limited at work 
in that he had difficulty lifting heavy objects.  With regard 
to limitation of his daily activities, the appellant was 
unable to run or use force with his legs.  He also had 
difficulty walking, dancing, and climbing and descending 
stairs.  He was able to flex his knees to 140 degrees and 
extend them to zero degrees bilaterally.  There was no 
painful motion.  There was no objective evidence of painful 
motion, edema, effusion, instability, weakness, redness, 
heat, abnormal movement, or guarding of movement.  He had a 
normal gait cycle.  He had non-disabling tenderness to 
palpation on the soft tissue structures of each knee.  He had 
crepitation of both knee joints.  He had a positive patellar 
grinding test in both knees.  The examiner diagnosed right 
and left knee chondromalacia patella.

At a February 2002 VA stomach, duodenum, and peritoneal 
adhesions examination, the appellant reported that he had 
been diagnosed with duodenal ulcer disease in 1978.  He 
complained of epigastric pain, associated with reflux of acid 
contents, heartburn, and pyrosis, relieved with meals.  The 
appellant reported that these symptoms recurred one or two 
times per month and were relieved after meals and by 
medication.  The appellant denied vomiting, hematemesis, 
melena, diarrhea, or constipation.  The appellant treated his 
symptoms with Tagamet and Gaviscon over the counter.  There 
was no history of circulatory disturbances after meals or 
hypoglycemic reactions.  The appellant's weight was 138 
pounds, and his height was 64 inches.  He was noted to be 
well-nourished.  Examination of his abdomen showed normal 
peristalsis.  His abdomen was soft and depressible.  There 
was tenderness to palpation at the epigastric area.  There 
was no history of weight changes and no signs of anemia.  
Complete blood count (CBC) showed hemoglobin of 16.7 
grams/deciliter.  An upper gastrointestinal series showed 
chronic peptic ulcer disease changes without acute 
ulceration.  Duodenal ulcer disease was diagnosed.


Analysis

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-2000 (Nov. 
27, 2000) (determining that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment).  As 
discussed below, the RO fulfilled its duties to inform and 
assist the appellant in this case.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claims.  In a January 2, 2002 
letter and a June 2002 Supplemental Statement of the Case 
(SSOC), VA informed the appellant of the type of evidence 
needed to substantiate his claims, specifically the criteria 
required for higher disability ratings.  The appellant was 
also advised that VA would assist in obtaining identified 
records, but that it was appellant's duty to provide enough 
information for VA to obtain the records.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
VA also described the evidence that would be used in deciding 
the appellant's claims.

Given the above, VA has notified the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
his claims and has indicated which portion of that 
information and evidence, if any, is to be provided by her 
and which portion, if any, VA would attempt to obtain on her 
behalf.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that the discussions in the letter and the 
SSOC informed the appellant of the information and evidence 
needed to substantiate these claims and complied with VA's 
notification requirements.

As for VA's duty to assist a veteran, VA medical records 
dated from February 1997 to November 2001 have been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disabilities) records exist that 
have not been obtained.  As for VA's duty to obtain any 
medical examinations, the appellant was provided examinations 
in February 1997, July 1998, January 2002, and February 2002.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2002).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

The appellant has disagreed with the original disability 
ratings assigned for his service-connected disabilities.  
There is a distinction between a claim based on disagreement 
with the original rating awarded and a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
distinction may be important in determining the evidence that 
can be used to decide whether the original rating on appeal 
was erroneous and in determining whether the veteran has been 
provided an appropriate Statement of the Case (SOC).  Id. at 
126, 132.  With an initial rating, the RO can assign separate 
disability ratings for separate periods of time based on the 
facts found.  Id. at 126.  With an increased rating claim, 
"the present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

In a June 2002 SSOC provided to the appellant, the RO 
evaluated all the evidence of record in determining the 
proper evaluation for the appellant's service-connected 
disability.  The RO did not limit its consideration to only 
the recent medical evidence of record and did not, therefore, 
violate the principle of Fenderson.  The appellant has been 
provided appropriate notice of the pertinent laws and 
regulations and has had his claims of disagreement with the 
original ratings properly considered based on all the 
evidence of record.  The RO complied with the substantive 
tenets of Fenderson in its adjudication of the appellant's 
claims.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2002).  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the appellant's service-connected 
disabilities. 

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2002), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2002).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2002).

Regarding musculoskeletal disabilities, such as the 
appellant's lumbar spine and bilateral knee disabilities, 
functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (2002).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Both limitation of motion and 
pain are necessarily recorded as constituents of a 
disability.  38 C.F.R. §§ 4.40, 4.45, 4.55, 4.59; see DeLuca, 
8 Vet. App. 202; see also Johnson v. Brown, 9 Vet. App. 7 
(1996); VAOPGCPREC 36-97 (December 12, 1997).

The appellant separated from service on June 30, 1996, and 
July 1, 1996, was the effective date for the awards of 
service connection for the appellant's disabilities.  The 
Board will address whether he was entitled to higher 
disability ratings percent from that date.


1.  Lumbar spine disability

The appellant's service-connected degenerative joint disease 
of the lumbar spine with diminished disk space is rated 20 
percent disabling under Diagnostic Code 5293 as 
intervertebral disc syndrome for moderate intervertebral disc 
syndrome, as exemplified by recurring attacks.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).  During the pendency of 
this appeal, regulatory changes amended the rating criteria 
for evaluating intervertebral disc syndrome.  See 67 Fed. 
Reg. 54,345-54,349 (August 22, 2002).  This amendment was 
effective September 23, 2002.  Id.  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Green v. Brown, 10 Vet. App. 111, 116-19 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue).

Therefore, the Board must evaluate the appellant's claim for 
an increased rating from September 23, 2002, under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
is most favorable to his claim, if indeed one is more 
favorable than the other.  For any date prior to September 
23, 2002, the Board cannot apply the revised regulation.  The 
RO considered the old criteria for intervertebral disc 
syndrome in the June 2002 Supplemental Statement of the Case 
and provided the rating criteria.  In a February 12, 2003 
letter, the Board provided the appellant with the amended 
rating criteria for intervertebral disc syndrome.  Therefore, 
the appellant and his representative were given notice of the 
old and new regulations and have had an opportunity to submit 
evidence and argument related to both regulations.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to the August 2002 change, Diagnostic Code 5293 
provided for a 60 percent disability rating for symptoms 
analogous to pronounced intervertebral disc syndrome with 
little intermittent relief and persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.  A 40 percent rating was warranted for severe 
intervertebral disc syndrome, as exemplified by recurring 
attacks with intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under the amended criteria for Diagnostic Code 5293, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 60 percent disability 
rating is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  If incapacitating 
episodes had a total duration of at least four weeks but less 
than six weeks during the past twelve months, then a 40 
percent rating is assigned.  67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).  An incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Id. at 
54,349 (Aug. 22, 2002) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1)).  When intervertebral disc 
syndrome is evaluated on the basis of chronic manifestations, 
orthopedic disabilities are evaluated using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Neurologic disabilities are evaluated separately 
using evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id. at 54,349 (Aug. 22, 2002) (to 
be codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 
(2)).

Prior to September 2002, only the earlier criteria for rating 
intervertebral disc syndrome are applicable.  Under these 
criteria, in order to be entitled to the next higher, 40 
percent, disability rating, the evidence would have to show 
severe intervertebral disc syndrome, as exemplified by 
recurring attacks with intermittent relief.  Not until his 
July 21, 1998 VA spine examination did the appellant 
demonstrate recurring attacks of intervertebral disc syndrome 
with intermittent relief.  The preponderance of the evidence 
is against a disability rating greater than 20 percent at any 
time prior to July 21, 1998.  Although the appellant had 
recurring attacks, the frequency of the attacks was such that 
the relief he experienced was more than intermittent; 
therefore, his symptoms more nearly approximated the criteria 
for the 20 percent disability rating initially assigned by 
the RO than the criteria for a 40 percent disability rating.  
Further, the appellant's symptoms at that time are more 
appropriately characterized as "moderate" rather than 
"severe".  Prior to that examination, the appellant's 
symptoms did not include muscle weakness or diminished 
sensation in his lower extremities.  At the July 21, 1998 VA 
spine examination, his symptoms included sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
diminished sensation, and mild muscle weakness, all of which 
are consistent with intervertebral disc syndrome.  At the 
January 2002 VA spine examination, the appellant reported 
that he often had episodes of severe lumbosacral back pain 
that required him to take Motrin every eight hours.  Motrin 
provided relief only for approximately three hours.  The 
preponderance of the evidence is against a disability rating 
greater than 40 percent at any time since July 21, 1998.  By 
the appellant's own report, he experiences intermittent 
relief from the attacks of intervertebral disc syndrome; 
therefore, his symptoms more nearly approximate the criteria 
for the 40 percent disability rating than the criteria for a 
60 percent disability rating, which require that the 
appellant experience only little intermittent relief.

From September 23, 2002, the appellant's claim may be 
evaluated under the amended criteria; however, these criteria 
are no more favorable to the appellant's claim than are the 
old criteria.  The Board has already determined that, under 
the old criteria, the appellant is entitled to a 40 percent 
disability rating from July 21, 1998-a date prior to the 
earliest date from which the amended criteria may be applied.  
Therefore, in comparing the two sets of criteria, the Board 
need only look at whether the appellant would be entitled to 
a disability rating greater than 40 percent; otherwise, the 
old criteria are at least as favorable to the appellant's 
claim as the amended criteria are.  Under the amended 
criteria of Diagnostic Code 5293, the appellant's symptoms of 
intervertebral disc syndrome are more favorably rated by 
combining under 38 C.F.R. § 4.25 separate evaluations of the 
chronic orthopedic and neurologic manifestations of his 
intervertebral disc syndrome along with evaluations for all 
other service-connected disabilities than by assigning a 
rating based on the total duration of incapacitating episodes 
over the past 12 months 

With regard to the total duration of incapacitating episodes 
over any 12-month period since September 2001 (12 months 
prior to the effective date of the amended criteria), there 
is no evidence in the claims folder, nor has the appellant 
indicated that evidence exists, showing periods of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician that total at least six weeks as required for a 
60 percent disability rating.  Although the appellant 
reported approximately 20 episodes for severe back pain from 
January 2001 to January 2002, he indicated that only twice 
did he require treatment by a physician.

With regard to combining under 38 C.F.R. § 4.25 separate 
evaluations for the appellant's chronic orthopedic and 
neurologic manifestations for intervertebral disc syndrome 
along with evaluations for all other service-connected 
disabilities, the Board notes that the appellant's symptoms 
include limitation of motion of his lumbar spine, mild muscle 
weakness of the left ankle dorsiflexor muscles and the 
plantar flexor muscle, and diminished sensation on the L5-S1 
dermatomes of the foot.  At the January 2002 VA examination, 
the appellant showed moderate limitation of motion of the 
lumbar spine.  He was able to flex his spine forward to 40 
degrees, extend it backward to 25 degrees, rotate it to 30 
degrees bilaterally, and flex it to 35 degrees bilaterally.  
All of these ranges of motion are in no worse than the middle 
third of the expected range of motion of the lumbar spine.  
Cf. 67 Fed. Reg. 56,509, 56,515, PLATE V (Sept. 4, 2002) 
(Range of motion of cervical and thoracolumbar spine depicted 
in proposed regulations for rating disabilities of the 
spine).  

In rating peripheral nerve disability, neuritis, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis.  The maximum rating to be assigned for neuritis 
not characterized by organic changes referred to in this 
section will be that for moderate incomplete paralysis, or 
with sciatic nerve involvement, for moderately severe 
incomplete paralysis.  38 C.F.R. § 4.123 (2002).  Peripheral 
neuralgia, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124 (2002).  General rating 
criteria for diseases of the peripheral nerves provide that 
the term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve.  
38 C.F.R. § 4.124a (2002).  When involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree.  Id.  The Board observes that the words 
"mild," "moderate," and "severe" are not defined in the 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. 4.6 (2002).  
It should also be noted that use of descriptive terminology 
such as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. 4.2, 4.6 
(2002).

In this case, the appellant has no more than moderate 
incomplete paralysis of the sciatic nerve.  The appellant's 
reflexes were not abnormal.  His sensation was diminished but 
still present.  Muscle weakness was only mild.  As noted 
above, sensory impairment alone should not be rated as more 
than mild, or at most, moderate impairment.  However, in this 
case, the appellant has some mild strength deficits in 
addition to some sensory impairment; therefore, it is 
appropriate to consider the appellant's overall neurological 
impairment as moderate.

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. § 
4.55(a).  Muscle Groups XI and XII affect propulsion thrust 
in walking, plantar flexion and dorsiflexion of the foot, 
stabilization of the arch of the foot, flexion and extension 
of the toes, and flexion of the knee.  38 C.F.R. § 4.73, 
Diagnostic Codes 5311, 5312 (2002).  Disability associated 
with the sciatic nerve also manifests itself as weakness or 
other functioning of these areas of the lower extremity.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2002).  Thus, 
compensating the appellant for muscle and neurologic 
disability in the lower extremity is precluded by 38 C.F.R. § 
4.55.  See also 38 C.F.R. § 4.14 (2002) (prohibiting 
"pyramiding," or compensating a veteran twice for the same 
symptomatology); Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Moderate limitation of motion of the lumbar spine warrants a 
20 percent disability rating under Diagnostic Code 5292.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  Moderate 
incomplete paralysis of the sciatic nerve warrants a 20 
percent disability rating under Diagnostic Code 8520.  
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2002).  Combining 
(not adding) the two 20 percent ratings in accordance with 
38 C.F.R. § 4.25, the appellant would be entitled to a 36 
percent rating, which would then be combined with the ratings 
assigned to the appellant's other service-connected 
disabilities.  38 C.F.R. § 4.25 (2002).  The Board notes that 
one of the appellant's claims for an increased disability 
rating is the subject of the Remand portion of this decision; 
therefore, a final determination of the appellant's combined 
disability rating is not currently possible.  Nevertheless, 
because 36 percent is less than the 40 percent disability 
rating that the Board has determined is warranted under the 
pre-amendment rating criteria, the appellant's disability 
rating under the amended criteria can only be equal to or 
lower than his combined disability based upon the pre-
amendment criteria.  See id.  Accordingly, the preponderance 
of the evidence is against a disability rating greater than 
40 percent under the old or the amended criteria of 
Diagnostic Code 5293.

The Board must also consider other diagnostic codes 
pertaining to lumbar spine disabilities in order to determine 
whether the appellant is entitled to a disability rating 
greater than 20 percent prior to July 21, 1998, or to a 
disability rating greater than 40 percent since July 21, 
1998.  There is no evidence of a vertebral fracture to 
warrant a higher evaluation under Diagnostic Code 5285 for 
residuals of fracture of vertebra.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2002).  There is no evidence of 
ankylosis of the lumbar spine to warrant a higher evaluation 
under Diagnostic Code 5289.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5289 (2002).  The appellant has consistently 
demonstrated motion of his lumbar spine although his ability 
to flex and extend his spine has decreased.  Under Diagnostic 
Code 5292, severe limitation of lumbar spine motion warrants 
a 40 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  Prior to July 21, 1998, the 
appellant did not show severe limitation of forward bending.  
On VA examination in February 1997, the appellant had full 
range of motion of his lumbar spine.  From July 21, 1998, the 
appellant may not receive a greater disability rating under 
this diagnostic code than the 40 percent disability rating 
that the Board already has determined is warranted under the 
old criteria for Diagnostic Code 5293 because the highest 
disability rating under Diagnostic Code 5292 is a 40 percent 
disability rating.

A 40 percent disability rating under Diagnostic Code 5295 for 
lumbosacral strain is assigned for symptoms of a severe 
lumbosacral strain with listing of whole spine to opposite 
side; positive Goldthwaite's sign; marked limitation of 
forward bending in standing position; loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space; or some of these symptoms with abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  Prior to July 21, 1998, the appellant did not show 
marked limitation of forward bending.  He had full range of 
motion on examination prior to that date.  He did not show 
loss of lateral spine motion in a standing position, nor did 
he show abnormal mobility on forced motion or listing of the 
spine to the opposite side.  Therefore, he is not entitled to 
a 40 percent disability rating under Diagnostic Code 5295 
prior to July 21, 1998.  The highest disability rating under 
Diagnostic Code 5295 is a 40 percent disability rating; 
therefore, from July 21, 1998, it is not possible for the 
appellant to receive a disability rating under this 
diagnostic code greater than the 40 percent disability rating 
that the Board already has determined is warranted under the 
old criteria for Diagnostic Code 5293.

In determining the disability ratings for the appellant's 
lumbar spine disorder, the Board has considered the overall 
disability picture demonstrated by the record to arrive at 
the appropriate level of functional impairment such to 
provide for fair compensation in this case.  The Board finds 
that a disability rating of 20 percent for moderate 
intervertebral disc syndrome prior to July 21, 1998, and a 
disability rating of 40 percent for severe intervertebral 
disc syndrome since July 21, 1998, are supported by the 
evidence.  These ratings  are based on consideration of all 
applicable statutory and regulatory provisions to include 38 
C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), regarding functional 
impairment attributable to pain, particularly because the 
appellant's disability is manifested primarily by attacks of 
pain.  Indeed, without consideration of factors such as 
fatigue, pain, and weakness, the appellant would not be 
entitled to even a 20 percent rating.


2.  Duodenal ulcer disease

The appellant's duodenal ulcer disease has been rated as 10 
percent disabling under Diagnostic Code 7305 for a duodenal 
ulcer that is mild, with recurring symptoms once or twice 
yearly.  A 20 percent disability rating requires a moderate 
duodenal ulcer with recurring episodes of severe symptoms 2 
or 3 times per year averaging 10 days in duration, or with 
continuous moderate manifestations.  For a 40 percent 
disability rating, there must be impairment of health 
manifested by anemia and weight loss or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least 4 times per year.  A 60 percent disability rating 
requires a severe duodenal ulcer with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7305 (2002).

The symptoms reported by the appellant have been generally 
consistent.  He has consistently denied having vomiting, 
hematemesis, melena, diarrhea, or constipation.  There has 
been no evidence of anemia, weight loss, or other impairment 
of his health.  The appellant does not appear to have had 
nausea.  The report of a July 1998 examination indicates that 
the appellant had frequent nausea and vomiting; however, that 
same report later indicates that the appellant had no 
frequent nausea or vomiting.  Although the Board is at a loss 
to explain this apparent inconsistency, neither of the other 
two examinations of the appellant-conducted in February 1997 
and February 2002, respectively-indicates that the appellant 
had symptoms or history of nausea.  Accordingly, because 
there is substantial evidence indicating that the appellant's 
gastrointestinal disorder does not include symptoms of 
nausea-including evidence within the July 1998 examination 
report-the portion of the July 1998 examination report 
indicating that the appellant experienced frequent nausea is 
accorded little weight. The evidence does show that the 
appellant's epigastric area has been tender to palpation.  
Further, the appellant has consistently reported symptoms of 
heartburn and epigastric burning or pain; however, the 
evidence also indicates that the appellant's symptoms are 
relieved after meals and with medication.  The report of the 
July 1998 examination does not address the frequency of the 
appellant's symptoms.  The February 1997 examination report 
indicates that the appellant had had few symptoms over the 
previous six months.  The February 2002 examination report 
indicates that the appellant's symptoms occurred 
approximately twice per month.  The evidence does not show 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration.  There is no evidence of 
hospitalization or emergency room visits due to 
gastrointestinal conditions, and the appellant has not 
reported any such episodes.  The evidence also does not show 
continuous moderate manifestations.  Although he has had 
episodes of heartburn and epigastric pain, these episodes 
does not appear to occur more than twice per month.  They are 
not continuous manifestations even were the Board to consider 
them moderate manifestations.  Given the above evidence, the 
appellant's disability more nearly approximates the criteria 
for a 10 percent disability rating than the criteria for a 20 
percent disability rating.  As such, the preponderance of the 
evidence is against an increased rating for the appellant's 
service-connected duodenal ulcer disease at any time since 
the initial grant of service connection.


3.  Left and right knee disabilities

The appellant's left and right knee chondromalacia have both 
been rated as noncompensably disabling under Diagnostic Code 
5299-5258.  The appellant's diagnosed chondromalacia does not 
have a specific diagnostic code.  When a veteran is diagnosed 
with an unlisted condition, it must be rated under an 
analogous diagnostic code.  38 C.F.R. §§ 4.20, 4.27 (2002).  
The diagnostic code is "built-up" by assigning the first 
two digits from that part of the schedule most closely 
identifying the part of the body involved and then assigning 
"99" for the last two digits for all unlisted conditions.  
38 C.F.R. § 4.27 (2002).  Then, the disability is rated by 
analogy under a diagnostic code for a closely related 
disability that affects the same anatomical functions and has 
closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 
(2002).  Therefore, his service-connected chondromalacia is 
rated according to the analogous condition of dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint under Diagnostic Code 5258.  
Under Diagnostic Code 5258, dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion 
into the joint is rated as 20 percent disabling.  Diagnostic 
Code 5258 does not provide for any other disability ratings.  
Where the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2002).

As shown on multiple VA examinations, the appellant's 
symptoms have been consistent since his separation from 
service.  Further, the symptoms pertaining to each knee have 
been essentially the same.  The appellant has had full and 
complete range of motion of his knees, from zero to 140 
degrees.  See 38 C.F.R. § 4.71, PLATE II (2002).  He has had 
some pain on motion.  There has been no instability or 
subluxation of the knees.  The was no swelling shown on 
examination of the appellant.  Based on these symptoms, the 
appellant has not met the criteria for a higher, compensable 
disability evaluation under Diagnostic Code 5258.  He has not 
had frequent symptoms, and his symptoms have been essentially 
limited to crepitus and pain on motion.

Turning to the other diagnostic codes that provide disability 
ratings for knee disabilities, there is no evidence of 
ankylosis to warrant a compensable rating under Diagnostic 
Code 5256.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2002).  There is no evidence of recurrent subluxation or 
lateral instability to warrant a compensable rating under 
Diagnostic Code 5257 for other impairment of the knee.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).  There is no 
evidence of removal of the semilunar cartilage that is 
symptomatic to warrant a compensable rating under Diagnostic 
Code 5259.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259 
(2002).  There is no evidence of limitation of flexion of the 
leg to 60 degrees to warrant a compensable rating under 
Diagnostic Code 5260.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2002).  There is no evidence of limitation of extension 
of the leg to 10 degrees to warrant a compensable rating 
under Diagnostic Code 5261.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2002).  There is no evidence of 
weakness and insecurity in weight-bearing to warrant a 
compensable rating under Diagnostic Code 5263 for acquired, 
traumatic genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5263 (2002).

Diagnostic Code 5262 for impairment of the tibia and fibula, 
provides a 10 percent disability rating for malunion of the 
tibia and fibula with slight knee of ankle disability.  A 20 
percent disability rating is warranted for malunion of the 
tibia and fibula with moderate knee of ankle disability.  A 
30 percent disability rating is warranted for malunion of the 
tibia and fibula with marked knee of ankle disability.  
Nonunion of the tibia and fibula with loose motion requiring 
a brace warrants a 40 percent disability rating.  Although 
there is no evidence of malunion of the appellant's tibia and 
fibula, the appellant's symptoms affect the lower portion of 
his kneecaps and are, therefore, similar in anatomical 
function and symptomatology to malunion of these bones.  See 
38 C.F.R. §§ 4.20, 4.27 (2002).  Further, the Board notes 
that the appellant has consistently shown pain on motion of 
his knees.  The regulations recognize that painful motion is 
an important factor of disability and is productive of 
disability.  38 C.F.R. § 4.59 (2002).  It is the intention of 
the regulations to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  Id.  
Resolving doubt in the appellant's favor, the Board finds 
that the appellant is entitled to a 10 percent disability 
rating for the disability of each of his knees based on 
slight knee disability.  Because the appellant does not have 
symptoms beyond painful motion and crepitus, the evidence 
does not demonstrate a moderate disability in either knee; 
therefore, the preponderance of the evidence is against a 
disability rating greater than 10 percent for either knee.

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
to provide for fair compensation in this case.  In so doing, 
the Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain, particularly in light of the fact that the appellant's 
disability is essentially manifested by pain.  Although the 
appellant has pain on motion, the Board finds that a 10 
percent disability rating for each knee considers the 
appellant's functional loss, pain, and weakness resulting 
from his left and right knee disabilities.  Accordingly, the 
evidence supports a disability rating of 10 percent, but no 
higher, for the appellant's chondromalacia patella of the 
right knee and for his chondromalacia patella of the left 
knee since the effective date of the grants of service 
connection.


ORDER

Entitlement to a disability rating greater than 20 percent 
for degenerative joint disease of the lumbar spine with 
diminished disk space at any time prior to July 21, 1998, is 
denied.

Entitlement to a disability rating of 40 percent but no 
higher for degenerative joint disease of the lumbar spine 
with diminished disk space since July 21, 1998, is granted.

Entitlement to a disability rating greater than 10 percent 
for duodenal ulcer disease at any time since the effective 
date of the grant of service connection is denied.

Entitlement to a disability rating of 10 percent but no 
higher for the appellant's right knee chondromalacia patella 
since the effective date of the grant of service connection 
is granted.

Entitlement to a disability rating of 10 percent but no 
higher for the appellant's left knee chondromalacia patella 
since the effective date of the grant of service connection 
is granted.


	(CONTINUED ON NEXT PAGE)


REMAND

During the pendency of this appeal, regulatory changes 
amended the rating criteria for evaluating skin disorders 
such as the appellant's service connected tinea manuum, tinea 
pedis, and tinea unguium.  See 67 Fed. Reg. 49,590-49,599 
(July 31, 2002).  This amendment was effective August 30, 
2002.  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-19 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).

Therefore, the Board must evaluate the appellant's claim for 
an increased rating from August 30, 2002, under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.  For any date prior to August 30, 2002, the 
Board cannot apply the revised regulation.  Although the 
appellant has been provided VA examinations to evaluate the 
severity of his service-connected skin disorder, none of the 
examinations were sufficient to evaluate the appellant's 
disability under the amended criteria.  Where the record does 
not adequately reveal the current state of the claimant's 
disability, the fulfilment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this case is REMANDED for the following 
additional development:

1.  The appellant should be afforded a VA 
examination to evaluate the severity of 
his current service-connected skin 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner is 
encouraged to use the current examination 
worksheet and provide complete responses 
to all inquires.  At a minimum, the 
examiner should specify if any exposed 
areas (head, face, neck, and hands) are 
affected and the PERCENT OF EXPOSED AREAS 
that is affected and specify the PERCENT 
OF THE ENTIRE BODY that is affected.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


